Exhibit 10.1

 

EXECUTION COPY

 

 

FIRST AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

 

This FIRST AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of December 4, 2015, is entered into by and among the following
parties:

 

(i)                                  AROP FUNDING, LLC, as Borrower;

 

(ii)                              ALLIANCE COAL, LLC, as initial Servicer; and

 

(iii)                          PNC BANK, NATIONAL ASSOCIATION (“PNC”), as LC
Bank, LC Participant, Lenders and Administrative Agent.

 

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

 

BACKGROUND

 

A.        The parties hereto have entered into a Receivables Financing
Agreement, dated as of December 5, 2014 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Financing
Agreement”).

 

B.        Concurrently herewith, the parties hereto are entering into an Amended
and Restated Fee Letter (the “Fee Letter”).

 

C.        The parties hereto desire to amend the Receivables Financing Agreement
as set forth herein.

 

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

 

SECTION 1.   Amendments to the Receivables Financing Agreement.  The Receivables
Financing Agreement is hereby amended as follows:

 

(a)        The definition of “Scheduled Termination Date” set forth in Section
1.01 of the Receivables Financing Agreement is amended by replacing the date
“December 4, 2015” where it appears therein with the date “December 2, 2016.”

 

(b)        The definition of “Excluded Receivable” set forth in Section 1.01 of
the Receivables Financing Agreement is amended by inserting the phrase “or the
sale or leasing of equipment (provided, that coal shall not constitute equipment
for purposes of this definition)” immediately following the phrase “set forth on
Schedule IV hereto” where it appears therein.

 

--------------------------------------------------------------------------------


 

(c)        The definition of “LMIR” set forth Section 1.01 of the Receivables
Financing Agreement is amended by inserting the phrase “the greater of (a) 0.00%
and (b)” immediately following the phrase “means for any day during any Interest
Period,” where it appears therein.

 

(d)       The definition of  “Adjusted LIBOR” set forth in Section 1.01 of the
Receivables Financing Agreement is amended by inserting the phrase “the greater
of (a) 0.00% and (b)” immediately following the phrase “means with respect to
any Interest Period,” where it appears therein.

 

(e)        Section 7.01(l) of the Financing Agreement is hereby replaced in its
entirety with the following:

 

(l)         Investment Company Act.  The Borrower (i) is not, and is not
controlled by an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule.  In determining that Borrower is not a “covered fund” under the
Volcker Rule, Borrower is entitled to rely on the exemption from the definition
of “investment company” set forth in Section 3(c)(5)(A) or (B) of the Investment
Company Act.

 

(f)        Section 7.01 of the Receivables Financing Agreement is amended by
adding the following new clause (z) thereto immediately following existing
clause (y) thereof:

 

(z)        Liquidity Coverage Ratio.  The Borrower has not, does not and will
not during the term of this Agreement (x) issue any obligations that (A)
constitute asset-backed commercial paper, or (B) are securities required to be
registered under the Securities Act of 1933 (the “33 Act”) or that may be
offered for sale under Rule 144A or a similar exemption from registration under
the 33 Act or the rules promulgated thereunder, or (y) issue any other debt
obligations or equity interests other than equity interests issued to the
Parent, the Subordinated Notes or debt obligations substantially similar to the
obligations of the Borrower under this Agreement that are (A) issued to other
banks or asset-backed commercial paper conduits in privately negotiated
transactions, and (B) subject to transfer restrictions substantially similar to
the transfer restrictions set forth in this Agreement.  The Borrower further
represents and warrants that its assets and liabilities are consolidated with
the assets and liabilities of Servicer for purposes of GAAP.

 

SECTION 2.   Representations and Warranties of the Borrower and Servicer.  The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

 

(a)        Representations and Warranties.  The representations and warranties
made by it in the Receivables Financing Agreement and each of the other
Transaction Documents it which it is a party are true and correct as of the date
hereof.

 

2

--------------------------------------------------------------------------------


 

(b)        Enforceability.  The execution and delivery by it of this Amendment,
and the performance of its obligations under this Amendment, the Receivables
Financing Agreement (as amended hereby) and the other Transaction Documents to
which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are (assuming due authorization and execution
by the other parties thereto) its valid and legally binding obligations,
enforceable in accordance with its terms, except (x) the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws from time to time in effect relating to creditors’ rights, and (y)
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)        No Event of Default.  No Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

 

SECTION 3.   Effect of Amendment; Ratification.  All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect.  After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein.  The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

 

SECTION 4.   Effectiveness.  This Amendment shall become effective as of the
date hereof upon the Administrative Agent’s receipt of:

 

(a)        counterparts to this Amendment executed by each of the parties
hereto; and

 

(b)        counterparts to the Fee Letter executed by each of the parties
thereto and confirmation that the “Amendment Fee” owing thereunder has been paid
in full.

 

SECTION 5.   Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 6.   Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.   Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 8.   GOVERNING LAW AND JURISDICTION.

 

(a)        THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

 

(b)        EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO
THE BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT
TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH
CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND
EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  NOTHING IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS.  EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 

SECTION 9.   Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

 

AROP FUNDING, LLC

 

 

 

By:

/s/ R. Eberly Davis

 

 

Name: R. Eberley Davis

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

ALLIANCE COAL, LLC,

 

as the Servicer

 

 

 

 

 

By:

/s/ R. Eberly Davis

 

 

Name: R. Eberley Davis

 

Title: Senior Vice President, General Counsel and Secretary

 

 

First Amendment to

Receivables Financing Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

First Amendment to

Receivables Financing Agreement

 

S-2

--------------------------------------------------------------------------------